            Case 1:21-cv-00806-LF Document 7 Filed 09/15/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

TERRY COOMBS,

               Plaintiff,

v.                                                                     1:21-cv-00806-LF

FORREST FENN, ZOE OLD,
JENNY KILE, DOUGLAS PRESTON,
TAYLOR SWIFT and JACK STUEF,

               Defendants.

                 MEMORANDUM OPINION AND ORDER AND NOTICE

       THIS MATTER comes before the Court on pro se Plaintiff's Amended Complaint, Doc. 6,

filed September 15, 2021.

       The Court notified Plaintiff that his original Complaint should be dismissed for failure to

state a claim upon which relief can be granted because it failed to plead with sufficient particularity

his claims of fraud and conspiracy. See Doc. 4, filed August 26, 2021. The Court granted Plaintiff

an opportunity to file an amended complaint.

       Plaintiff timely filed his Amended Complaint. Because the Amended Complaint is not

signed by Plaintiff the Court must strike the Amended Complaint if Plaintiff does not promptly

sign the Amended Complaint:

       Every pleading, written motion, and other paper must be signed by at least one
       attorney of record ... or by a party personally if the party is unrepresented ... The
       Court must strike an unsigned paper unless the omission is promptly corrected after
       being called to the attorney's or party's attention.

Fed. R. Civ. P. 11(a).

       The Court notifies Plaintiff that:
           Case 1:21-cv-00806-LF Document 7 Filed 09/15/21 Page 2 of 3




       Generally, pro se litigants are held to the same standards of professional
       responsibility as trained attorneys. It is a pro se litigant’s responsibility to become
       familiar with and to comply with the Federal Rules of Civil Procedure and the
       Local Rules of the United States District Court for the District of New Mexico (the
       “Local Rules”).

Guide for Pro Se Litigants at 4, United States District Court, District of New Mexico (November

2019). The Local Rules, the Guide for Pro Se Litigants and a link to the Federal Rules of Civil

Procedure are available on the Court’s website: http://www.nmd.uscourts.gov.

       The Court reminds Plaintiff of his obligations pursuant to Rule 11 of the Federal Rules of

Civil Procedure. See Yang v. Archuleta, 525 F.3d 925, 927 n. 1 (10th Cir. 2008) (“Pro se status

does not excuse the obligation of any litigant to comply with the fundamental requirements of the

Federal Rules of Civil and Appellate Procedure.”). Rule 11(b) provides:

       Representations to the Court. By presenting to the court a pleading, written
       motion, or other paper--whether by signing, filing, submitting, or later advocating
       it--an attorney or unrepresented party certifies that to the best of the person's
       knowledge, information, and belief, formed after an inquiry reasonable under the
       circumstances:

       (1) it is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by existing law
       or by a nonfrivolous argument for extending, modifying, or reversing existing law
       or for establishing new law;

       (3) the factual contentions have evidentiary support or, if specifically so identified,
       will likely have evidentiary support after a reasonable opportunity for further
       investigation or discovery; and

       (4) the denials of factual contentions are warranted on the evidence or, if
       specifically so identified, are reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b). Failure to comply with the requirements of Rule 11 may subject Plaintiff to

sanctions, including monetary penalties and nonmonetary directives. See Fed. R. Civ. P. 11(c).




                                                 2
           Case 1:21-cv-00806-LF Document 7 Filed 09/15/21 Page 3 of 3




       IT IS ORDERED that Plaintiff shall, within 21 days of entry of this Order, file a properly

signed Amended Complaint. Failure to timely file a properly signed Amended Complaint may

result in the Court striking the Amended Complaint.



                                            _____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
